Dismissed and Memorandum Opinion filed June 24, 2004








Dismissed and Memorandum Opinion filed June 24, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01408-CV
____________
 
THE BANK OF NEW YORK, TRUSTEE, Appellant
 
V.
 
BETTY STARNES, Appellee
 

 
On
Appeal from the 270th District Court
Harris
County, Texas
Trial
Court Cause No. 02-65568
 

 
M E M O R A N D U M  O
P I N I O N
This is a restricted appeal from a judgment signed June 2,
2003.  The clerk=s record was filed on January 14,
2004.  The reporter=s record was filed on March 2,
2004.  No brief was filed.
On May 20, 2004, this court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before June 14, 2004 , the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 24, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.